                 Case 1:19-cv-00469-JDP Document 19 Filed 05/12/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                         FRESNO DIVISION
11
                                                     )       Case No.: 1:19-cv-00469-JDP
12   TIMOTHY SUMAYA,                                 )
                                                     )       JOINT STIPULATION AND ORDER FOR
13                  Plaintiff,                       )       EXTENSION OF TIME TO RESPOND TO
                                                     )       PLAINTIFF’S OPENING BRIEF.
14        vs.                                        )
     ANDREW SAUL,                                    )
15   Commissioner of Social Security,                )
                                                     )
16                                                   )
                    Defendant.                       )
17                                                   )
18          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
19   that the time for Defendant to respond to Plaintiff’s Opening Brief be extended from May 6,
20   2020 to May 14, 2020. This is Defendant’s third request for extension. Good cause exists to
21   grant Defendant’s request for extension. As the Court is aware, Counsel for Defendant
22   (Counsel) sprained her wrist. Starting last week, Counsel had a bad flare up of her wrist injury
23   and has been unable to type for extended periods and was unexpectedly out of the office and is
24   expected to be out on intermittent leave this week as well, including the date of the current filing
25   deadline.
26          In addition, Counsel also has over 100+ active social security matters, which require two
27   more dispositive motions until mid June. Due to unexpected leave and heavy caseload, Counsel
28   needs additional time to adequately review the transcript and properly respond to Plaintiff’s


                                                         1
               Case 1:19-cv-00469-JDP Document 19 Filed 05/12/20 Page 2 of 3



 1   Opening Brief. The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly. Defendant makes this request in good faith with no intention to unduly delay the
 3   proceedings. Counsel apologizes for the belated request, but made her request as soon as
 4   reasonably practicable, as Counsel has been out of the office.
 5          Respectfully submitted,
 6
     Dated: May 6, 2020                           /s/ Steven Rosales
 7
                                                  (*as authorized by email on May 6, 2020
 8                                                STEVEN ROSALES
                                                  Attorney for Plaintiff
 9
     Dated: May 6, 2020                           MCGREGOR W. SCOTT
10
                                                  United States Attorney
11                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
12                                                Social Security Administration
13
14                                         By     /s/ Tina L. Naicker
                                                  TINA L. NAICKER
15                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
                Case 1:19-cv-00469-JDP Document 19 Filed 05/12/20 Page 3 of 3



                                                   ORDER
 1
 2            The parties’ stipulation for an extension of time is approved and so ordered.

 3
     IT IS SO ORDERED.
 4
 5
     Dated:      May 11, 2020
 6                                                         UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       3
